Citation Nr: 1029419	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for oropharyngeal cancer.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to January 
1966, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In that decision, the RO denied entitlement to 
service connection for squamous cell carcinoma of the left 
piriform sinus.

The Veteran testified before the undersigned at a May 2007 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

In July 2007, the Board denied the Veteran's claim for service 
connection for squamous cell carcinoma of the left piriform 
sinus.  The Veteran appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  

In December 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in its December 2009 Order.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The issues of entitlement to an increased rating for 
diabetes mellitus and entitlement to a TDIU have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's oropharyngeal cancer is the result of an in-service 
disease or injury.


CONCLUSION OF LAW

The criteria for service connection for oropharyngeal cancer are 
met.  38 U.S.C.A. 
§§ 1110, 1113(b), 1116, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
oropharyngeal cancer, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).



Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been diagnosed 
as having current oropharyngeal cancer.  For example, a December 
2006 VA radiation oncology treatment note indicated a diagnosis 
of squamous cell carcinoma of the left lateral pharyngeal wall.  
Furthermore, as the Veteran served in Vietnam he is presumed to 
have been exposed to herbicides, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

In a November 2004 letter, a VA physician stated that the Veteran 
had been treated for squamous cell carcinoma of the left piriform 
sinus, which was part of the pharynx.  The physician opined that 
the Veteran's cancer was likely ("more likely than not") a 
direct result of his exposure to Agent Orange and other 
defoliants while serving in Vietnam.  He reasoned that the 
Veteran's cancer should have been considered as being in the same 
group of upper aero-digestive tract and respiratory cancers as 
cancers of the larynx, trachea, bronchus, and lung.  The 
Veteran's cancer was a relatively uncommon cancer, especially in 
persons who had not smoked for many years (the Veteran's medical 
records reveal that he had not smoked for approximately the 
previous 20 years).

In a May 2007 letter, the VA physician who provided the November 
2004 opinion again opined that the Veteran's oropharyngeal cancer 
was likely ("more likely than not") a direct result of his 
exposure to herbicides in service.  This opinion was essentially 
partly based upon the fact that the Veteran's cancer was 
histologically identical to and in close proximity to cancers 
which were presumed to be related to herbicide exposure.  The 
opinion was also party based on the physician's eleven years of 
experience in treating veterans with cancer of the head and neck.

In February 2010, a second VA physician provided an opinion that 
it was likely ("at least as likely as not") that the Veteran's 
advanced carcinoma of the left piriform sinus was a direct result 
of his exposure to Agent Orange.  This opinion was based on the 
fact that there was extensive literature which supported the 
conclusion that dioxins were powerful carcinogens.  The physician 
further reasoned that the piriform sinus was part of the pharynx 
and was a constituent part of the upper respiratory structures.  
Cancers of the larynx were presumed to be caused by exposure to 
herbicides and the piriform sinus was in close proximity to the 
larynx and was often involved by cancer of the larynx.

As the physicians who provided the November 2004, May 2007, and 
February 2010 opinions explained the reasons for their opinions 
and they are consistent with the evidence of record, the opinions 
are entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  

The evidence indicates that the Veteran's cancer is part of the 
pharynx.  As cancer of the pharynx is not a respiratory cancer as 
defined in 38 C.F.R. § 3.309(e), the Veteran is not entitled to 
presumptive service connection on the basis of exposure to 
herbicides.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-
41 (May 20, 2003) (stating that the Secretary of VA has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted).

However, notwithstanding the fact that the Veteran is not 
entitled to presumptive service connection, he may establish 
service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Although the National Academy of Science (NAS) has reviewed a 
number of studies and concluded that they show no relationship 
between pharyngeal cancer and herbicide exposure; and VA has 
concluded that the evidence is against a link between 
nasopharyngeal cancer and herbicide exposure, the General Counsel 
has taken the position, and the Court has held, that these 
studies are only relevant to the question of whether presumptive 
service connection is warranted and not whether the Veteran's 
nasopharyngeal cancer may be related to herbicide exposure on a 
direct basis.  Cf. 68 Fed. Reg. 27,630 (May 20, 2003).

Absent the NAS reports and the evidence cited by NAS, all of the 
probative evidence supports a link between the Veteran's 
oropharyngeal cancer and in-service herbicide exposure.

The evidence favors a conclusion that the Veteran's oropharyngeal 
cancer is related to his in-service herbicide exposure.  Service 
connection is therefore granted. 38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for oropharyngeal cancer is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


